Norton, J. delivered the opinion of the Court—Cope, C. J. concurring.
The obtaining the judgment which was rendered in the case of Adams v. Lansing (17 Cal. 629) was a performance of the condition upon which the defendant’s promise to pay the five hundred dollars depended. It may be readily imagined that the defendant supposed the decree which was to be obtained would forever settle the title of the parties claiming under the “ will,” but that is not the thing specified in the written promise. That only requires that the decree in some case then pending, or thereafter to be instituted, should declare the sisters’ title to be void, and the sons’ title to be the only valid title under the “ will.” The Supreme Court in that case rendered a judgment that the plaintiff who claimed under the sisters had no title upon which he could recover, and that the defendant who claimed through the sons under the “ will ” had a title which entitled him to recover. This was, in effect and substance, a decree in that case that the sisters’ title was null and void, and that the title of the sons under the “ will” was the only valid title.
The promise was not a contract depending upon a mutual promise for a consideration. The doing of the thing specified constituted the consideration which made the promise binding. In the case of Train v. Gold (5 Pick. 380) the Court state the rule in these words : “ Thus, if A promises B to pay him a sunrof money if he will do a particular act, and B does the act, the promise thereupon becomes binding, although B at the time of the promise does not engage to do the act. In the intermediate time the obligation of *94the contract or promise is suspended; for, until the performance of the condition of the promise there is no consideration, and the promise is nudum pactum; but on the performance of the condition of the promise, it is clothed with a valid consideration which relates back to the promise, and it then becomes obligatory.” To the same, effect is the case of Lousdale v. Brown (4 Wash. 148).
The argument that the promisees have done nothing in consequence of the promise, because they were already retained in the action by other parties, and were under obligation to render these services, is not valid. The complaint avers that the work was done in consideration of the promise. The answer denies only the doing of the work, and does not claim that it was done for any other person or for any other consideration. When the doing of the work was proved, the cause of action set forth in the complaint was proved under the issue presented by the answer.
Nor is the contract void as being contrary to the policy of any law of this State in regard to maintenance. That offense was created by statute in England in early times, in order to prevent great and powerful persons from enlisting in behalf of one party in a lawsuit, by which the opposite and feeble party would be oppressed and prevented from obtaining justice. It has been said by English Judges that under the enlightened and impartial administration of justice in later times the object of the law had ceased and the law itself had become nearly obsolete. It has been said in America that the law against maintenance was peculiar to early English society, and inapplicable to American society, and, therefore, that it would not exist here unless by statute enacted here. At an early day in the history of the State of New York a statute was enacted against maintenance. At the revision of the laws of that State in 1830, the revisors, hi a report to the Legislature, say: “ It is proposed to abolish the law of maintenance and to qualify that of champerty, by permitting mortgages of lands in dispute to raise money, under guards and restrictions which will prevent abuse,” and the mode adopted to “ abolish the law of maintenance ” was simply to omit enacting any statute upon the subject and repealing the old statute by which it was created or adopted. There was no special repeal of this old statute, but it was included in the general *95repealing act, nor was there any law directly abolishing the offense of maintenance. Under these circumstances Judge Paige, in the case of Hoyt v. Thompson (1 Selden, 347) said: “ Since the adoption of the revised statutes, maintenance has not, under our laws, been recognized as an ,offense, and champerty only remains an offense in a qualified form.” Chancellor Walworth, in the case of Mott v. Small (22 Wend. 405) said: “ I am prepared to say that all the absurd doctrines of maintenance that grew out of the statutes which might have been necessary in a semi-barbarous age were swept away by the recent revision of the laws, and many of them had been virtually abrogated long before that time.” Chancellor Sanford, in the case of Thellheimer v. Brinkerhoff (3 Cowen, 647) said: “ In many States of this Union these laws are not in force, and the want of them is said to be no inconvenience.” These remarks show that, in the opinion of these Judges, in the absence of a statute creating it, the offense of maintenance does not exist in America as a part of the common law. There is no statute upon the subject in this State, and we have no doubt that the Legislature of 1850, when it adopted the statutes which were deemed necessary to organize the legal system of the State, by omitting to enact any such statute, acted in the spirit of the decisions which hold such laws inapplicable to this country, and with the direct purpose that there should be no law relating to the subject. In our judgment, in the absence of such a statute, the offense of maintenance is unknown to the laws of this State.
Judgment affirmed.